¶23
Brown, J.
(dissenting) — Purchasing materials commonly used in the methamphetamine manufacturing process need not, as Jeffrey Carlson suggests, include pseudoephedrine products to arouse a reasonable articulable suspicion of criminal activity. “[I]nnocent behavior frequently will provide the basis for a showing of probable cause” and it logically follows that innocent behavior can support the reduced showing of reasonable suspicion. Illinois v. Gates, 462 U.S. 213, 243 n.13, 103 S. Ct. 2317, 76 L. Ed. 2d 527 (1983). Moreover, reasonable suspicion need not “rule out the possibility of innocent conduct.” United States v. Arvizu, 534 U.S. 266, 272, 276, 122 S. Ct. 744, 151 L. Ed. 2d 740 (2002).
¶24 Substantial evidence supports the trial court’s suppression findings. Officer Bo Lamens initiated an investigative car stop based upon information relayed from Robert Boyce. Mr. Boyce managed Potter Drug and was law enforcement trained in identifying persons and circum*599stances suspicious for methamphetamine manufacture. Mr. Boyce called the Othello Police Department, identified himself, described the suspects, and gave their vehicle license number. In detail, he reported the pair appeared hostile, refused help, split up, and did not want to be noticed. Mr. Owens bought a gallon of muriatic acid. After Mr. Owens left the store, Mr. Carlson bought a gallon of denatured alcohol. The circumstances corresponded to his training.
¶25 Given the above, the trial court properly concluded “the identified citizen informant gave an extensive and detailed recitation of facts upon which he based his conclusion that the two individuals he observed were purchasing chemicals for the production of methamphetamine.” Clerk’s Papers (CP) at 64. Further, relying on State v. Anderson, 51 Wn. App. 775, 780, 755 P.2d 191 (1988), the trial court concluded the facts “gave rise to a well founded articulable suspicion” of criminal activity. Id.
¶26 The trial court correctly reasoned Mr. Boyce was “known to law enforcement” and gave detailed facts supporting his “conclusion that [Mr. Owens and Mr. Carlson] were purchasing precursors for the production of methamphetamine.” CP at 65. Officer Lamens was alerted “due to his experience and training that the items purchased were those commonly used as precursors for the production of methamphetamine.” Id. While other uses are possible for muriatic acid and denatured alcohol, it is conceded the purchased items are commonly used for methamphetamine manufacture. Mr. Carlson merely quibbles over whether they are technically precursors.
¶[27 In sum, a rule requiring the presence of a psuedoephedrine product in order to establish reasonable suspicion goes too far. Psuedoephedrine is, after all, just another innocent product recognized as a precursor in the process of manufacturing methamphetamine. Even so, purchasing a suspicious combination of products did not alone support Officer Lamens’ investigatory stop. Mr. Boyce additionally described specific suspicious behavior. The trial *600court concluded the combined circumstances supported a reasonable, articulable suspicion for an investigatory stop. I would hold the trial court did not err.
¶28 Accordingly, I respectfully dissent.
Review denied at 157 Wn.2d 1020 (2006).